UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6494



LAVERN RAY IRWIN,

                                             Petitioner - Appellant,

          versus


DERRICK WADSWORTH,

                                              Respondent - Appellee,

          and


JUANITA H. BAKER; JEWEL E. DUNN; CHARLES L.
MANN, SR.,

                                                         Respondents.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-hc-00162-BO)


Submitted: November 15, 2006               Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lavern Ray Irwin, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Lavern Ray Irwin seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner     satisfies     this    standard     by

demonstrating     that    reasonable      jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude that Irwin has not

made the requisite showing.           Accordingly, we deny Irwin’s motions

to expand the record, for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are    adequately   presented        in   the

materials     before   the    court    and     argument   would      not    aid   the

decisional process.

                                                                           DISMISSED




                                       - 3 -